                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

    DAMON L. McCLINTON,
                                                                 8:18-CV-598
                        Plaintiff,

    vs.                                               MEMORANDUM AND ORDER

    ANDREW M. SAUL,1 Commissioner
    of the Social Security Administration,

                        Defendant.


          The plaintiff, Damon L. McClinton, filed his complaint (filing 1) seeking
judicial review of the Commissioner's denial of his application for disability
insurance benefits, and moved this Court for an order reversing the
Commissioner's final decision. Filing 13. The Commissioner filed his motion to
affirm the agency's final decision denying benefits. Filing 17. The Court finds
that the Commissioner's decision is not supported by substantial evidence on
the record, that the plaintiff's motion to reverse should be granted, and that
the Commissioner's motion to affirm should be denied.


                              I. FACTUAL BACKGROUND
                             1. MEDICAL AND WORK HISTORY
          The plaintiff alleges that on August 28, 2016, just a few days short of his
fifty-first birthday, he became unemployable because of his seizure disorder.
Filing 10-5 at 2. The plaintiff had worked in the residential construction trade,
primarily as a framing and finish carpenter, but later in his career as a


1   Andrew M. Saul is now the Commissioner of the Social Security Administration and will be
automatically substituted as a party pursuant to Fed. R. Civ. P. 25(d).
construction site superintendent. Filing 10-6 at 16-22. He reports having four
years of college and vocational training in construction. Filing 10-6 at 7. In
2012, the plaintiff suffered a significant closed head injury in a motor vehicle
accident. Filing 10-7 at 2. His injury was described as an occipital cranium
fracture and intraparenchymal hemorrhage with encephalomalacia of the
right temporal lobes. He received treatment from Creighton Hospital, and
when he recovered, he was discharged without any rehabilitation services.
         Shortly after discharge from Creighton Hospital, the plaintiff suffered
his first grand mal seizure.2 The plaintiff's next reported grand mal seizure
occurred September 4, 2014, and was witnessed by the plaintiff's roommates.
A computerized tomography (CT) scan taken of the plaintiff's head on this
occasion showed encephalomalacia of the lateral inferior cortex and subcortical
white matter of the right occipital lobe. Filing 10-7 at 7. The plaintiff was given
a Dilantin prescription to help control future seizures, and advised to follow up
with a neurologist. Id. The plaintiff, however, neither filled his Dilantin
prescription, nor followed up with a neurologist. Filing 10-2 at 2.
         The plaintiff began working for All Purpose Utilities as a construction
superintendent and carpenter in 2013. His employer offered employee health
insurance, but did not cover the entire cost of the annual premium until the
employee had participated in the insurance plan for ten years. The plan



2   Grand mal, or generalized tonic-clonic seizures, are characterized in the tonic phase by the
loss of consciousness and sudden muscle contractions resulting in a fall to the ground. The
tonic phase gives over to a clonic phase characterized by rhythmic muscle contractions, which
give the appearance of convulsive movements, before slowing and eventually stopping. A
period of disorientation, referred to as postictal confusion, often follows the seizure. Fatigue
and sleepiness are commonly experienced following the postictal period. http://www.
mayoclinic.org/diseases-conditions/grand-mal-seizure/symptoms-causes/syc-20363458.

                                                2
provided that in an employee's first year, the employee would be responsible
for ninety percent of the premium cost and the employer would cover the
remaining ten percent. Filing 10-2 at 67. In the employee's second year, the
employee/employer cost-share went to 80/20, and so on until in year ten, the
employer covered the employee's entire premium cost. Id. The plaintiff said he
could not afford to participate in his employer's health insurance plan because
he had child support obligations for two children. Filing 10-2 at 66.
      The plaintiff's next documented grand mal seizure occurred while he was
at work on August 12, 2015. Filing 10-7 at 11-15. This event was witnessed by
coworkers who saw the plaintiff fall and hit his head, opening about an inch-
long scalp laceration. The seizure itself lasted for several minutes. The plaintiff
was taken to the Midlands Hospital emergency room where he was described
as somewhat postictal. The emergency room physician reported that the
plaintiff had previously been in the emergency room for a seizure in September
2014, and also reported that the plaintiff had not complied with the
recommendation of a neurology follow-up and had not filled the Dilantin
prescription given to him in 2014. The plaintiff was again told to follow up with
a neurologist, and was also given a prescription for a different anticonvulsant,
Keppra.
      On April 20, 2015, the plaintiff was evaluated by Dr. Bernadette Hughes,
of Omaha Neurological Clinic, Inc. Filing 10-7 at 2-5. Dr. Hughes noted that
the plaintiff had two previous emergency room visits following grand mal
seizures, and that he has not been compliant with past treatment and
evaluation recommendation. Dr. Hughes also reported that the plaintiff was "a
self-pay" and did not participate in employer-provided health insurance
because he pays child support for two children. Filing 10-7 at 2. Dr. Hughes'
diagnosis was epilepsy and recurrent seizures, most likely the result of his


                                        3
traumatic brain injury. Filing 10-7 at 3. Dr. Hughes prescribed a thirty-day
supply of Keppra, 500 milligrams, to be taken twice daily. The plaintiff was
instructed that he was not allowed to drive in the State of Nebraska until he
was seizure-free for three months. Filing 10-7 at 4. Finally, Dr. Hughes
recommended additional testing once the plaintiff obtained health insurance,
which, according to Dr. Hughes, the plaintiff promised to obtain through his
employer.
         Dr. Hughes referred the plaintiff for an electroencephalograph (EEG),
which was performed on October 20, 2015. Filing 10-7 at 44. The evaluation
was reported as normal, no focal lateralizing or epileptiform features, but
noted that a single EEG cannot rule out epilepsy and the findings should be
correlated with the plaintiff's clinical presentation. The plaintiff saw Dr.
Hughes again on December 2, 2015, at a general neurology clinic sponsored by
the Nebraska Medical Center. Filing 10-7 at 45-47. She repeated much of the
plaintiff's medical history in her patient note, and again reported that the
plaintiff did not have health insurance and that he has not been able to fill the
prescriptions he was given due to limited finances. Dr. Hughes acknowledged
that the plaintiff had an EEG done since she last saw him, which she described
as unremarkable. Filing 10-7 at 46. She reported reviewing a MRI of the
plaintiff's brain that showed mild to moderate global volume loss more typical
than his age, and multifocal gliosis in the right temporal and occipital lobes,
which appeared to represent multifocal diffuse axonal injury in the frontal
lobes bilaterally.
         Dr. Hughes' impression was that it was likely the plaintiff has complex
partial seizures, generalized.3 She was critical of the plaintiff for not refilling


3   Complex partial seizures are common in people who had a stroke or head injury. During a
seizure, the individual may suddenly stop what they are doing and stare off into space. The

                                              4
the Keppra she had previously prescribed. Filing 10-7 at 46-47. She reported
that the plaintiff did well until his prescription ran out on November 26, and
he did not refill it. She recognized the plaintiff's difficult financial condition
and that he had applied for financial assistance through the University. She
encouraged him to use "GoodRX.com coupons." Dr. Hughes also reported that
the plaintiff's story changes regarding his personal and family histories, but
she did not identify any aspect of the plaintiff's description of his seizure
condition that had changed.
      The plaintiff suffered another witnessed grand mal seizure at work on
May 26, 2016. Filing 10-7 at 10. Emergency services were called, and the
plaintiff was taken away by ambulance. The seizure was reported to have
lasted for two minutes, and that the plaintiff was postictal with the rescue
squad. The emergency room physician attributed this seizure to the plaintiff's
noncompliance with medication. Filing 10-7 at 17. The plaintiff was again
referred for follow-up with Dr. Hughes.
      Dr. Hughes reported seeing the plaintiff on June 28, 2016, at the
Nebraska Medical Center General Neurology Clinic. Filing 10-7 at 47. Dr.
Hughes noted that the plaintiff's last grand mal seizure was May 28, observed
by a jobsite supervisor, and that it lasted for a couple minutes. Dr. Hughes also
reported that the plaintiff's symptoms included complex partial seizures where
he has periods of time when he sits down and has some automatistic-type
behaviors. Dr. Hughes reported again that the plaintiff had not been compliant
with taking the anticonvulsive medication that had been prescribed in the
past, and had not followed through with obtaining assistance that may have


seizures usually last between thirty seconds and two minutes, and the individual may be
confused and tired afterwards. The individual may not remember having the seizure.
https://www.webmd.com/epilepsy/complex-partial-seizure.

                                           5
been available to help him with the cost of his medication. Filing 10-7 at 48.
But Dr. Hughes also noted that the plaintiff had been taking Keppra since his
May 28 grand mal seizure event, and that he had been seizure-free since that
time. Finally, Dr. Hughes reported releasing the plaintiff back to work as long
as he did not drive or operate dangerous equipment. Filing 10-7 at 42.
      According to the plaintiff, he reached an agreement with his employer to
stop working because of his seizures. Filing 10-2 at 44. The plaintiff's
supervisor told him he was a great employee, but he was going to hurt himself
or someone else because of his seizures. Filing 10-6 at 34. His last day of work
with All Purpose was August 28, 2016. The plaintiff believed that he was still
employable and applied for over 100 jobs after leaving All Purpose. But when
the prospective employer asked why the plaintiff left his old job, he would
disclose his seizure condition. After this disclosure, no prospective employer
called back. Filing 10-6 at 34. The plaintiff also applied for unemployment
benefits, again believing he could still work. Filing 10-2 at 60. When those
benefits ran out on April 27, 2017, the next day the plaintiff applied for Social
Security disability insurance. Filing 10-5 at 2, 10.
      The plaintiff began receiving medical services from the Douglas County
Department of General Assistance Clinic in May 2017. The initial clinic intake
note indicated that the plaintiff was now homeless. Filing 10-8 at 2. The
plaintiff gave a description of his seizure history and said that he had been
seizure-free for a while, but thinks he had a seizure last week. The clinic
provided the plaintiff with a thirty-day Keppra supply and a prescription
authorizing four refills. Filing 10-8 at 7. The plaintiff was asked to return to
the clinic within two weeks to have his Keppra level checked, which he did.
Filing 10-8 at 15.




                                        6
      On September 28, 2017, the plaintiff was found on the ground outside
the Wentworth Apartments. Filing 10-7 at 55. The plaintiff was taken by
ambulance to the Bergan Mercy Medical Center emergency room. The initial
assessment reported that the plaintiff was confused at the scene and upon
arrival at the emergency department. He had an inch-long laceration to his
forehead that was cleaned and closed with three stitches. Filing 10-7 at 57-58.
The plaintiff was also given 1,000 milligrams of Keppra intravenously.
      The plaintiff returned to the Douglas County Clinic on October 12, 2017,
to renew his Keppra prescription and to have his stitches removed. Filing 10-
8 at 15. Dr. Kevin Reagan examined the plaintiff. Dr. Reagan's patient note
described the plaintiff's medical history and detailed the plaintiff's report of
his September 28 emergency room visit. Dr. Reagan questioned the plaintiff's
consistency with taking his medications and wanted to follow up with the
plaintiff regarding his medications in two weeks. Filing 10-8 at 14. The
plaintiff reported back to the Clinic on October 26, November 9, and November
20 for medication reviews, blood pressure checks, and a flu shot on November
9. Filing 10-8 at 12-14.
      The plaintiff's November 20 visit concerned a blood pressure check and
a blood draw to see whether his Keppra level was within the therapeutic range.
Filing 10-8 at 12. The progress note indicates that the plaintiff was fine during
the blood draw, but afterwards the plaintiff was not responding to the medical
staff, but just had a blank stare. He was given some water, a banana, and 1,000
milligrams of Keppra. Dr. Reagan noted that the plaintiff gradually became
more responsive over the next thirty minutes. Dr. Reagan and the clinic staff
would not allow the plaintiff to, on his own, take the bus back to where he was
staying. The plaintiff gave the staff permission to contact a friend who came to
the clinic and picked him up. The lab report dated November 22 showed that


                                       7
the plaintiff's Keppra level was below the therapeutic range. Filing 10-8 at 17.
According to the plaintiff, he was told that his Keppra level was probably low
because his metabolism was eating the Keppra up as fast as he could take it.
Filing 10-2 at 56. On November 27, Dr. Reagan increased the plaintiff's Keppra
from one 500 milligram tablet twice a day, to three 500 milligram tablets in
the morning and two tablets at night. Filing 10-8 at 12.
      The plaintiff was rejected when he next returned to the clinic on
December 26, because his authorization for services had lapsed. Filing 10-2 at
56-57; filing 10-8 at 11. The plaintiff reapplied and was then seen in clinic on
January 22, 2018. During the time that the plaintiff was not authorized for
services, he ran out of Keppra. Once he was reauthorized, his Keppra
prescription resumed at the increased dosage Dr. Reagan had ordered in
November. The plaintiff had blood drawn on February 20 for another
therapeutic level check, and now his Keppra level was within the therapeutic
range. Filing 10-8 at 16.


                            2. ADMINISTRATIVE HEARING
      A hearing before an Administrative Law Judge (ALJ) was held on May
30, 2018, in which the plaintiff and a vocational expert were the only witnesses.
The vocational expert was not present at the hearing, but testified without
objection by telephone conference. Filing 10-2 at 37. The hearing opened with
the plaintiff's counsel identifying what he considered to be the main issues,
which were whether the plaintiff's seizures would require him to miss work on
a frequent basis or require unscheduled breaks, and whether the level of
Keppra that he is required to take causes problems with fatigue. Filing 10-2 at
36-37.




                                       8
      The plaintiff's counsel argued that the agency's initial determination
that the plaintiff was not disabled was based on his alleged noncompliance
with prescribed medication, which since May 2017 was no longer true. See
filing 10-2 at 37-38. The plaintiff admitted that he did not do everything he
could to get his seizures under control when he was working. Filing 10-2 at 66.
However, since May 2017, when the plaintiff started receiving care from Dr.
Reagan at the Douglas County Clinic, he has been compliant with his
prescribed Keppra. Filing 10-2 at 38. The plaintiff also said that since Dr.
Reagan adjusted his Keppra dosage, he has consistently taken his medication
as prescribed. Although he continues to have blackout seizures, he now has
very few grand mal seizures. Filing 10-2 at 52.
      The plaintiff said that Keppra made him very tired. Filing 10-2 at 57. He
currently takes three Keppra tablets in the morning around 8:00 a.m., and two
around 6:00 p.m. Filing 10-2 at 58. After taking Keppra in the morning he was
drowsy, and after taking his evening tablets, he is usually asleep by 8:00. The
plaintiff said that his doctor was concerned about the amount of Keppra he was
taking because he has only one kidney, having donated a kidney to a friend
before his traffic accident and brain injury. Filing 10-2 at 60; filing 10-8 at 2.
      The plaintiff said he experienced two types of seizures. Filing 10-2 at 53.
One was what he called a grand mal seizure—where he would totally lose
consciousness, and according to witnesses, his body would flail, jerk and
stiffen. The second seizure was what the plaintiff called a blackout—where he
would appear to be wide awake but staring at something that was not there.
He said both seizures would last for about two to three minutes, and he would
be very disoriented when he came out of the seizure. He also said that he felt
very drained after a seizure and would have to sleep for maybe two to three
hours, depending on the type of seizure. Filing 10-2 at 54. The plaintiff


                                         9
estimated that it took four to six hours to totally recover from a seizure. Filing
10-2 at 55.
      The plaintiff provided a written statement indicating the dates he
experienced seizures from September 2016 to July 3, 2017. Filing 10-6 at 26.
The plaintiff also provided calendars for the years 2017 and 2018, with dates
circled or crossed out, that he said showed the days on which he experienced
seizures. Filing 10-2 at 48-50; filing 10-6 at 62; filing 10-8 at 19. The plaintiff
represented that his seizure list was made as the seizures occurred. Filing 10-
6 at 26. The plaintiff's documents indicate that between September 2016 and
April 2018 inclusive, the plaintiff generally experienced two to six seizures in
a given month. The most seizures the plaintiff experienced in a month was
eight in January 2018. The plaintiff said that now most of his seizures were
the blackout type. Filing 10-2 at 64-65.
      The plaintiff said that he has been homeless since he left his last job.
Filing 10-2 at 58. He spends much of the day in a Ralston city park and in the
Ralston library. Filing 10-2 at 59-60. During the winter, he slept on a couch in
an apartment complex garage that was used to store furniture tenants left
behind when they moved or were evicted. Filing 10-2 at 59. During the day he
tries to stay away from others in a "protected place" so that if he has a grand
mal seizure, an ambulance would not be called. Filing 10-2 at 63. The cost of
an ambulance was something he could not afford.
      The plaintiff testified that he has not been employed or done any work
for anyone whatsoever since August 2016. Filing 10-2 at 43. The decision to
stop working was a joint agreement with his employer for his safety and for
the benefit of the company. When he had a seizure on the job, an ambulance
would be called, and he would go to the hospital emergency room for
evaluation. Usually the treating doctor would take him off work—sometimes


                                        10
for as long as a month. The plaintiff estimated that for the eight months in
2016 when he worked for All Purpose, he missed two months due to seizures.
Because he was an hourly employee, he was not paid for his time away from
work. Filing 10-2 at 44-45.
      The plaintiff testified that he did not believe he would be of any benefit
to a company because of his seizures. Filing 10-2 at 61. He would not be at his
full potential and would be a danger to himself and other employees. Sooner or
later, he would have a seizure, pass out, and end up in an ambulance. Filing
10-2 at 62. The plaintiff said that normally he will detect a strange chemical
smell, which is a warning that a seizure is about to occur. Filing 10-2 at 51.
When he gets the warning, he can quickly sit down and prepare himself so that
he doesn't fall. But when there is no warning, he can drop anywhere.
      The ALJ posed the following hypothetical to the vocational expert.
Assume a worker with the plaintiff's past relevant work history, who did not
have any exertional limits, and was able to perform work that did not require
exposure to hazards such as work at unprotected heights, work near
dangerous, unguarded, moving machinery, or operating motor vehicles. Filing
10-2 at 70. The vocational expert said that such worker would be unable to
perform the plaintiff's past relevant work as a construction supervisor. The
vocational expert was then asked whether there would be an occupational base
for such worker apart from such worker's past relevant work. Filing 10-2 at 71.
The vocational expert said yes, and identified three jobs in the medium,
unskilled category existing in the national economy—a commercial cleaner, a
dishwasher or kitchen helper, and a housekeeper. Filing 10-2 at 71.
      The plaintiff's counsel asked the vocational expert her opinion whether
that same occupational base would be available if the hypothetical worker
would miss four days of work per month because of seizures. Filing 10-2 at 71.


                                      11
The vocational expert said that specific situation is not covered in the
Dictionary of Occupational Titles, but based on her background and
experience, she believed that missing four days per month would not allow for
any full-time, sustained work in any occupation. Filing 10-2 at 71-72. The
vocational expert was asked to opine on an employer's tolerance for missing
work in a month. She said missing two days in a month for an illness would
not be a problem, but consistently missing two or three days every single
month would probably lead to an employer discontinuing the worker's
employment. The plaintiff's counsel next asked the vocational expert to
consider the ALJ's hypothetical employee, but who would also have to take
unscheduled breaks for four to six hours a day, four times a month. Filing 10-
2 at 72-73. The vocational expert said that if it were a consistent issue every
month, it would not allow for sustained, full-time employment. Filing 10-2 at
73.


                     3. ALJ'S FINDINGS AND CONCLUSIONS
      On July 23, 2018, the ALJ issued an unfavorable decision, finding that
the plaintiff was not disabled. Filing 10-2 at 13 & 28. To determine whether a
claimant qualifies for disability benefits, an ALJ performs a five-step
sequential analysis of the claim. 20 C.F.R. § 404.1520(a)(4). Regarding step
one, the ALJ found that the plaintiff met the insured status requirement of the
Social Security Act and that the plaintiff had not engaged in substantial
gainful activity since August 28, 2016, the plaintiff's alleged onset date. Filing
10-2 at 18.
      At step two, the medical severity of the claimant's impairment is
considered. 20 C.F.R. § 404.1520(a)(4)(ii). The claimant has the burden to prove
a medically determinable physical or mental impairment or combination of


                                       12
impairments that significantly limits the physical or mental ability to perform
basic work activity. Gonzales v. Barnhart, 465 F.3d 890, 894 (8th Cir. 2006).
The ALJ found the following severe impairments: seizure disorder and
residuals of brain injury. The ALJ also found that the plaintiff suffered from
hypertension, but that this condition was not severe, had been managed with
medication, and did not affect the plaintiff's ability to perform basic work-
related activities. Filing 10-2 at 19.
      At step three, the medical severity of the claimant's impairments is
considered. 20 C.F.R. § 404.1520(a)(4)(iii). If the claimant's impairments meet
or equal a presumptively disabling impairment listed in the regulations, the
analysis ends, and the claimant is automatically found disabled and entitled
to benefits. Gonzales, 465 F.3d at 894. The ALJ acknowledged that the plaintiff
did not contend that his impairments met or medically equaled a listing. Filing
10-2 at 19. Still, the ALJ went ahead and evaluated the medical evidence in
reference to listing 11.02 (epilepsy, documented by a detailed description of a
typical seizure). The ALJ found that the plaintiff's conditions did not meet or
equal the listing criteria because the medical evidence did not establish that
the plaintiff's seizures occurred at the frequency required by the listing.
      At step four, a claimant has the burden to prove the lack of a residual
functional   capacity    to   perform    past   relevant   work.   20   C.F.R.   §
404.1520(a)(4)(iv); Gonzales, 465 F.3d at 894. Without elaborating, the ALJ
accepted the vocational expert's opinion that the plaintiff was unable to
perform any of his past relevant work as a carpenter or construction
supervisor. Filing 10-2 at 26.
      At step five, the burden shifts to the Commissioner to prove that there
are other jobs in the national economy that the claimant can perform
considering the claimant's residual functional capacity, age, education, and


                                         13
work experience. 20 C.F.R. § 404.1520(a)(4)(v); Gonzales, 465 F.3d at 894. The
ALJ concluded that the plaintiff's ability to perform work at all exertional
levels was compromised by non-exertional limitations. Filing 10-2 at 27. Those
non-exertional limitations were included in the ALJ's hypothetical to the
vocational expert: limit exposure to work hazards of unprotected height,
proximity to dangerous, unguarded, moving machinery, and the operation of
motor vehicles. Filing 10-2 at 23. The ALJ determined that based on his age,
education, work experience and residual functional capacity, the plaintiff
retained the capacity to perform the requirements of at least medium
exertional, unskilled occupations that existed in significant numbers in the
national economy. Filing 10-2 at 27. In so doing, the ALJ found the testimony
of the vocational expert persuasive regarding the medium and light duty jobs
identified at the hearing.
      On September 19, 2018, the Appeals Counsel notified the plaintiff that
it had received his request for review of the ALJ's unfavorable decision. Filing
10-2 at 8-9. On October 26, the Appeals Counsel denied the plaintiff's request
for review. Filing 10-2 at 2-4. The ALJ's July 23, 2018, decision is now the final
administrative order.


                         II. STANDARD OF REVIEW
      This Court reviews "the ALJ's decision to deny disability insurance
benefits de novo on the record to ensure that there was no legal error and that
the findings of fact are supported by substantial evidence on the record as a
whole." Combs v. Berryhill, 878 F.3d 642, 645-46 (8th Cir. 2017). "Substantial
evidence is less than a preponderance, but enough that a reasonable mind
would find it adequate to support a conclusion." Id. The Court considers "the
record as a whole, reviewing both the evidence that supports the ALJ's decision
and the evidence that detracts from it." Id. The Court will not reverse an
                                       14
administrative decision simply because some evidence may support the
opposite conclusion. Perkins v. Astrue, 648 F.3d 892, 897 (8th Cir. 2011). If,
after reviewing the record, the Court finds it possible to draw two inconsistent
positions from the evidence and one of those positions represents the ALJ's
findings, the Court must affirm the ALJ's decision. Id. The Court defers to the
ALJ's determinations regarding credibility so long as such determinations are
supported by good reasons and substantial evidence. Boettcher v. Astrue, 652
F.3d 860, 863 (8th Cir. 2011).


                                 III. DISCUSSION
  1. THE PLAINTIFF'S CREDIBILITY REGARDING THE INTENSITY, PERSISTENCE,
                 AND LIMITING EFFECTS OF HIS SEIZURE SYMPTOMS

      The ALJ found that the plaintiff's medically determinable impairments
could reasonably be expected to cause his alleged symptoms, but the plaintiff's
claims concerning intensity, persistence and limiting effects of his symptoms
were not entirely consistent with the medical and other evidence in the record.
Filing 10-2 at 20. Consistent with Polaski v. Heckler, 739 F.2d 1320, 1322 (8th
Cir. 1998), when assessing a plaintiff's credibility regarding subjective
complaints, an ALJ must consider the plaintiff's prior work history; daily
activities; duration, frequency and intensity of symptoms; dosage, effectiveness
and side effects of medication; precipitating and aggravating factors; and
functional restrictions. Tate v. Apfel, 167 F.3d 1191, 1196 (8th Cir. 1999). Using
the Polaski factors, a plaintiff's subjective complaints may be discounted if
there are inconsistencies in the evidence as a whole. Bryant v. Colvin, 861 F.3d
779, 782 (8th Cir. 2017).
      The Court finds that the portions of the record cited by the ALJ in
support of his conclusion regarding intensity, persistence and the limiting
effects of the plaintiff's seizure symptoms is not supported by good reasons and
                                       15
substantial evidence. Specifically, the evidence cited by the ALJ in support of
his   conclusion   does    not   fairly   or   accurately   demonstrate   material
inconsistencies in the evidence as a whole implicating the plaintiff's credibility.
The ALJ identified six instances where he believed the plaintiff's claims and
testimony was inconsistent with the evidence.
      First, the ALJ concluded that the plaintiff's condition was not as severe
as he alleged because prior to May 2017, the plaintiff failed to comply with
treatment recommendations or follow through with medical advice. Nor did the
plaintiff seek treatment for his seizure condition prior to May 2017. Filing 10-
2 at 23. The record reflects that prior to May 2017, the plaintiff consistently
did not take prescribed anticonvulsant medication, or even fill the
recommended prescriptions. He also did not participate in his employer's
health insurance plan. In this regard, substantial evidence supports the ALJ's
conclusion that the plaintiff was not receiving regular medical care, treatment,
or evaluations for his seizure condition. But it does not necessarily follow that
this finding supports the ALJ's conclusion that the plaintiff's condition was not
as severe as he alleged.
      Regarding the plaintiff's claimed noncompliance with prescribed
medication and health insurance coverage, Dr. Hughes' reports show that the
plaintiff believed he could not afford the cost of the prescribed medications, or
afford the cost of participation in his employer's health insurance plan, in part,
because of his child support obligations. Filing 10-7 at 2, 4, 42, 45, 47-48. A
disability claimant's limited financial resources, resulting in a failure to take
prescribed medication, does not require disbelief of the claimant's subjective
complaints. Ricketts v. Secretary of Health and Human Services, 902 F.2d 661,
663 (8th Cir. 1990); Tome v. Schweiker, 724 F.2d 711, 714 (8th Cir. 1984).




                                          16
         The ALJ noted that the plaintiff did not follow through with Dr. Hughes'
suggestion that he apply for assistance. Filing 10-2 at 23. When that
suggestion was made, the plaintiff had a full-time job and was eligible for
employer-sponsored health insurance. There is no indication that the plaintiff
would have received charitable assistance of any kind at that time given his
employment circumstances. However, in May 2017, after his employment had
ceased and his unemployment insurance benefits ran out, the plaintiff did
apply for assistance from Douglas County. Since that time, the record reflects
that he has received medical care at the Douglas County General Assistance
Clinic, and he has been compliant with all treatment recommendations. But
his seizure symptoms persist.
         Similarly, the plaintiff's inability to afford the cost of prescription
medication and insurance indicates that he could also not afford the cost of
self-pay regular physician visits. On the two occasions that the plaintiff
suffered grand mal seizures at work, his employer covered the cost of the
emergency room visits. Filing 10-2 at 67. On the other occasions when he was
taken to the emergency room following a witnessed grand mal seizure, the
plaintiff was responsible for the cost of the ambulance and emergency room,
which he said was around $2,000—an amount he could not afford. Filing 10-2
at 63.
         Also, regarding the ALJ's concern about the plaintiff's lack of regular
medical treatment, the record indicates that prior to May 2017, the plaintiff's
lack of health insurance coverage prevented Dr. Hughes from ordering the
studies she thought might benefit the plaintiff. Filing 10-7 at 4, 42. Further,
on the occasions when he was taken to emergency rooms following witnessed
grand mal seizures, the medical records indicate that the treatment the
plaintiff actually received did not address any acute seizure symptoms.


                                        17
Instead, time would pass, the plaintiff's postictal symptoms of confusion and
fatigue would clear, and he would be released. The plaintiff submitted to
studies such as X-rays, CT scan, EKG, EEG, and CBC to determine whether
his brain injury had worsened, or whether another condition was responsible
for the seizure symptoms, but this testing did nothing to address the acute
seizure symptoms that brought the plaintiff to the emergency room.
      In any event, the plaintiff's inability to avail himself of regular medical
care prior to May 2017 due to his financial circumstances is not evidence
suggesting that his seizure symptoms are not now as severe as he alleged. The
evidence is that since May 2017, the plaintiff has received regular medical care
from the Douglas County Clinic, and he has been compliant with all treatment
recommendations—but his seizure symptoms persist. There is substantial
evidence that the plaintiff's seizure condition is severe enough to impact his
participation in the competitive labor market and warrant consideration
beyond the minimal workplace limitations posited by the ALJ in his
hypothetical to the vocational expert.
      Second, the ALJ concluded that the plaintiff's claims regarding the
frequency of his seizures was inconsistent. Filing 10-2 at 23. But the ALJ's
findings in support misapprehend the record. The ALJ represented that the
medical record from the plaintiff's May 17, 2017, evaluation reported that the
plaintiff claimed, "he had been 'seizure free for a while' until the week before,
when he thought he had a seizure," which the ALJ believed was inconsistent
with the plaintiff's seizure calendar. Id. But the ALJ did not fully present the
May 17 medical record. The verbatim May 17 report is: "He said he was seizure
free for while & he think he had one last week b/c he bit his tongue." The
plaintiff's seizure calendar indicates that he was seizure free for a while in
2017—between February 24 and March 14—and shows a seizure on May 3,


                                         18
which was two weeks before his May 17 appointment. Filing 10-6 at 62. Thus,
contrary to the ALJ's conclusion, the medical report did not indicate that the
plaintiff said he was seizure free immediately before his May 17 visit—he said
he was seizure free for a while sometime prior to his visit, but his seizures had
started up again. The plaintiff's report is consistent with his seizure calendar.
The ALJ's conclusion is not supported by good reasons or substantial evidence
in the record as a whole.
      The ALJ reported that at the plaintiff's February 2, 2018, medical visit,
he claimed having "two episodes" since his last visit on January 22, but the
plaintiff's seizure calendar indicated six seizures during this period. Filing 10-
2 at 23. The ALJ apparently misread the progress note. On February 2, the
evaluation primarily concerned restarting the plaintiff on lisinopril, the
medication the plaintiff had taken in the past for hypertension. Filing 10-8 at
10. The progress note indicates that he had "two episodes" is in connection with
the evaluation and treatment of the plaintiff’s hypertension. Although the
plaintiff had blood drawn to check his Keppra level, there is nothing in this
progress note or treatment plan that references the plaintiff's seizure
condition, or that Dr. Reagan evaluated the plaintiff for something other than
hypertension.
      The ALJ was critical of minor inconsistencies between the plaintiff's
2017 seizure calendar, and his report of seizures in 2017. In his seizure report,
the plaintiff indicated two seizures in both January and April, but in the 2017
seizure calendar, the plaintiff reported four seizures in each month. Over all,
the plaintiff's seizure report and calendars track his seizures between January
2016 and April 2018. During that timeframe, the plaintiff recalled
experiencing either 83 or 79 seizures. The seizures that the plaintiff described
as blackouts are often not remembered. See supra at n3. The difference noted


                                       19
by the ALJ—four out of eighty-three recorded events—is hardly material and
does not impact the plaintiff's credibility. Substantial evidence and good
reasons do not support the ALJ's conclusion that the plaintiff's seizure report
and calendars are materially inconsistent, and adversely impact the plaintiff's
credibility regarding his seizure history.
      Third, the ALJ concluded that the plaintiff's testimony regarding post-
seizure symptoms was inconsistent. Filing 10-2 at 23. But again, the ALJ
appears to misunderstand the record. Because the plaintiff is unconscious
during a seizure, his testimony about his seizures, in part, comes from what
witnesses have told him. Filing 10-2 at 53. The plaintiff testified that during
grand mal seizures, he loses consciousness, stiffens up, and his body flails or
jerks. During petit mal, or what the plaintiff called blackout seizures, he seems
to be wide awake, but is non-responsive and appears to be staring at something
that is not there. Both seizures would last for two to three minutes, and he
would be very disoriented when he came out of it. The plaintiff said the seizures
were very draining to the point that all he could do was sleep for two to three
hours. He estimated that it would take four to six hours to totally recover from
a seizure, depending on whether it was a grand mal or blackout seizure. Filing
10-2 at 54.
      The plaintiff's testimony is entirely consistent with the medical records.
Dr. Hughes reported that the plaintiff's witnessed grand mal seizure in August
2015 lasted "a minute or so," and the seizure in May 2016 lasted "for a couple
minutes." Filing 10-7 at 45, 47. The emergency room record from the plaintiff's
August 2, 2015, seizure reported that the plaintiff's witnessed grand mal
seizure lasted several minutes. Filing 10-7 at 31. That same record reported
that the plaintiff was somewhat postictal when assessed by the emergency
room physician. Id. Also regarding the August 2015 witnessed seizure, Dr.


                                       20
Hughes reported that the plaintiff was postictal for ten to twenty minutes.
Filing 10-7 at 45.
      The ALJ incorrectly concluded that the witnesses to the plaintiff's
November 20, 2016 blackout seizure did not document any postictal effect.
Filing 10-2 at 23. Dr. Reagan's progress note documented that the plaintiff
experienced a period of non-responsiveness, began responding to yes/no
questions after about five minutes, and that over the next thirty minutes the
plaintiff's responsiveness increased until he was back to normal. Filing 10-8 at
13. Dr. Reagan noted that the plaintiff did not want the rescue squad called.
Also, Dr. Reagan would not allow the plaintiff to take the bus back to where he
was staying. Instead, a friend was called who agreed to come pick the plaintiff
up.
      The ALJ stated that the plaintiff told medical providers in May 2017 that
he was back to normal after a few minutes. Filing 10-2 at 23. In fact, the
medical provider actually just reported the plaintiff's description of only the
blackout portion of a seizure. "He said when he gets seizure its more likely feels
'blank' for few minutes then back to normal." Filing 10-8 at 2. If the plaintiff
had actually said his seizure from beginning to end lasted just a few minutes,
that statement would be inconsistent with all the other medical documentation
in the record, and indicate minimization, not embellishment, of his symptoms.
When the record as a whole is considered, substantial evidence and good
reasons do not support the ALJ's conclusion that the plaintiff's claims
regarding post-seizure symptoms were inconsistent.
      Fourth, the ALJ found that the plaintiff's description of daily activities
was inconsistent with his complaints of "disabling symptoms and limitations."
Filing 10-2 at 23. The ALJ found that the plaintiff spent his day walking in the
park and reading in the library, and that he could do his own laundry and shop.


                                       21
True, but the plaintiff is not claiming that his symptoms are physically
disabling or impose disabling physical limitations. The plaintiff's counsel made
it clear at the start of the hearing that the plaintiff's claim concerned his
capacity to function consistently on a daily basis. Filing 10-2 at 37. The ALJ
did not focus on the relevant question. A disability inquiry must focus on the
claimant's ability "to perform the requisite physical acts day in and day out, in
the sometimes competitive and stressful conditions in which real people work
in the real world." Tang v. Apfel, 205 F.3d 1084, 1086 (8th Cir. 2000).
      The plaintiff's account of his daily activities is not inconsistent with a
disabling seizure disorder. See Tate, 167 F.3d at 1196-97; Flanery v. Charter,
112 F.3d 346, 349-50 (8th Cir. 1997). The plaintiff possessed the physical
capacity to do much, if not all, of his past relevant work, notwithstanding his
seizure disorder. The concern represented by the ALJ's residual functional
capacity finding was to limit exposure to certain environmental hazards in the
plaintiff's prospective workplace. But the ALJ's hypothetical did not account
for the obvious disruption that the plaintiff's seizures would cause in a
competitive work setting. Although the frequency at which the plaintiff
claimed he experiences seizures does not physically incapacitate him from
doing all that he could do before his employment ended, the question the ALJ
failed to address was the extent to which the frequency of the plaintiff's
seizures could be accommodated in the workplace. Flanery, 112 F.3d at 350
("These episodes may not be totally disruptive in a home environment, but
could hardly be accommodated in the workplace"). The plaintiff's description
of his daily activities is not inconsistent with his disability claim and the record
as a whole.
      Fifth, the ALJ noted that the plaintiff did not have reported income
between 2009 and 2012. From this, the ALJ concluded that the plaintiff's


                                        22
"earnings record does not allow for an inference that he would be working if
not for his health." Filing 10-2 at 24. The Court observes that the plaintiff's
vocation was a carpenter and that he worked in the residential construction
field. This country suffered an historic financial downturn beginning in 2008
that devastated the residential construction industry. The plaintiff was not the
only unemployed, or underemployed, carpenter during the years 2009 to 2012.
The ALJ's conclusion regarding the plaintiff's earning record is unwarranted,
and not supported by substantial evidence and good reasons.
      Finally, the ALJ found that the plaintiff's receipt of unemployment
compensation benefits after his employment with All Purpose ended in August
2016 indicates that he was asserting that he was "willing, able, and ready to
return to work." Filing 10-2 at 24. The ALJ is right that the plaintiff believed
he was employable after All Purpose let him go in 2016. But no one would hire
him. The plaintiff reported applying for over 100 jobs. However, when he was
asked why he left his former employment and whether they could talk to his
former employer, he disclosed his seizure condition, and gave the prospective
employer permission to speak with his former employer, but then never
received a call back from any of the prospective employers. Filing 10-6 at 34.
      A claimant does not need to be completely bedridden to be considered
disabled. Delrosa v. Sullivan, 922 F.2d 480, 485 (8th Cir. 1991). Although a
claim for unemployment insurance benefits may be facially inconsistent with
a claim for disability insurance benefits, such claims are not always factually
inconsistent. See Spencer v. Bowen, 798 F.2d 275, 278 (8th Cir. 1996). The
plaintiff testified that he applied for jobs after he left All Purpose because he
was in denial that something was wrong with him. He now realizes that he will
always miss work because of his seizure disorder, and that he presents an




                                       23
unacceptable risk for an employer regarding harm to himself and other
employees. Filing 10-2 at 60-62.
      The medical record supports the plaintiff's beliefs. His grand mal
seizures while on the job understandably prompted coworkers and witnesses
to call for emergency medical services. The cost of the plaintiff's ambulance
transport and emergency room care was borne by his employer. The plaintiff
testified that he would be taken off work for a month or more. Filing 10-2 at
45. When the plaintiff experienced a blackout seizure following a blood draw
at the Douglas County Clinic, the record indicated that he was not fully
responsive for at least thirty-minutes. He was given a large dose of Keppra and
not allowed to take the bus, by himself, back to where he was staying. Filing
10-8 at 12-13. The average non-medical employer would hardly be capable of
handling a similar situation when—not if—the plaintiff experienced a petit
mal seizure at that employer's workplace. The plaintiff believed he could work,
but it is easy to see why all but the most specialized employer would be
unwilling to take a chance by hiring him.
      The ALJ's determination regarding the plaintiff's credibility with respect
to the intensity, persistence, and limiting effects of his seizure symptoms is not
supported by good reasons and substantial evidence. Boettcher, 652 F.3d at
863. Further, the plaintiff's description of the intensity, persistence, and
limiting effects of his seizure symptoms is consistent with the medical evidence
in this record as a whole. Bryant, 861 F.3d at 782.
      The plaintiff reported that he recorded his seizures as they occurred on
his seizure calendars. Filing 10-6 at 26. Those calendars show that since May
2017, when the plaintiff began receiving services from the Douglas County
Clinic, the plaintiff has experienced between three and six seizures in a month.
The longest interval the plaintiff went without a seizure was around two


                                       24
weeks. Filing 10-6 at 62; filing 10-8 at 19. The plaintiff testified that his grand
mal symptoms have diminished since he began receiving regular care from the
Douglas County Clinic, and he has been able to consistently obtain Keppra and
have his daily dosage significantly increased. Filing 10-2 at 52-53. Now, the
plaintiff's seizures are primarily what he described as the blackout kind—like
what he experienced at the Douglas County Clinic on November 20, 2017.
Filing 10-8 at 12-13.
      The ALJ needed to address the plaintiff's present capacity for the
competitive and stressful workplace conditions found in the real world. Tang,
205 F.3d at 1086. And that determination must be supported by medical
evidence that addresses the claimant's ability to function in the workplace.
Brown v. Barnhart, 390 F.3d 535, 539 (8th Cir. 2004). Thus, it was incumbent
on the ALJ to make findings regarding the frequency, persistence and limiting
effects of the plaintiff's seizure symptoms. Instead, the ALJ seemingly rejected
any notion that the plaintiff's seizures had a limiting effect on his capacity to
participate, day in and day out, under the conditions in which real people work
in the real world. Tate, 167 F.3d at 1196-97. Because no such finding was made,
the record in this matter is significantly underdeveloped. See Smith v.
Barnhart, 435 F.3d 926, 930 (8th Cir. 2006).


               2. THE WEIGHT AFFORDED TO MEDICAL OPINIONS
      The plaintiff argues that the ALJ's determination that the opinions of
his treating physician, Dr. Kevin Reagan, was only somewhat persuasive, is
not supported by substantial evidence on the record as a whole. Filing 14 at
12. The Court agrees. The primary justification the ALJ sited for his conclusion
was that Dr. Reagan's opinions were mostly based on his patient's reports. But,
a patient's history, or reports of subjective complaints, is an essential


                                        25
diagnostic tool, and a physician must necessarily rely on a patient's description
of their subjective complaints. Flanery, 112 F.3d at 350.
      An ALJ is not free to disregard subjective complaints merely because
there is no other evidence supporting the patient's claim, but subjective reports
may be discredited if there are inherent inconsistencies or other circumstances
that cause the ALJ to question the reliability of the claimant's report. Twyford
v. Commissioner, Social Security Administration, 929 F.3d 512, 517-18 (8th
Cir. 2019). "Subjective complaints may be discounted if there are
inconsistencies in the evidence as a whole." Polaski, 739 F.2d at 1322; Bryant,
861 F.3d at 782.
      The ALJ discounted Dr. Reagan's responses on the agency's seizure
medical source statement regarding the frequency of the plaintiff's seizures,
and the number of days per month that the plaintiff is likely to be absent from
work as a result of his seizures. Filing 10-2 at 25. However, Dr. Reagan's
responses were both internally consistent, and not inconsistent with the
plaintiff's statements and testimony, as well as not inconsistent with the
medical evidence regarding seizures symptoms generally. Dr. Reagan believed
that on average the plaintiff experienced four seizures per month and that he
would be absent from work four days per month. Filing 10-7 at 50, 53. The
plaintiff's seizure calendars show that since May 2017, which is when the
plaintiff began treating with Dr. Reagan, he experienced between three and
six seizure per month. Filing 10-6 at 62; filing 10-8 at 19.
      The ALJ questioned the credibility of the plaintiff's seizure frequency
claims because of a discrepancy in two out of the twenty months that he kept
track of his seizures. That discrepancy—whether the plaintiff experienced 79
or 83 seizures over a 20-month period—was hardly a material consideration
when assessing the plaintiff's credibility. It is more likely than not that the


                                       26
plaintiff's seizure frequency is actually underinclusive. The Midlands Hospital
emergency room physician, Dr. Richard Alarid, reported that the plaintiff did
not recall any of what happened that day before finding himself in the
emergency room. Filing 10-7 at 31. Dr. Hughes reported that the plaintiff does
not have a recollection of his seizures. Filing 10-7 at 47. It is hardly surprising
that the plaintiff's blackout seizures would be amnesic, and that his capacity
to accurately remember and record each and every seizure would necessarily
be underinclusive.
      If the ALJ believed that the plaintiff's seizure reports were inaccurate,
it was his duty to develop the record to show that the plaintiff's claims were
inconsistent with the medical or other evidence. Smith, 435 F.3d at 930. None
of the physicians who treated the plaintiff questioned the fact that the plaintiff
experienced    grand    mal   and    petit   mal   seizures.   Nor   could   they.
Contemporaneous medical records document medical personnel witnessing
both kinds of seizures. The ALJ did not seek to question Dr. Reagan, or other
any treating physician, or any of the agency physicians, regarding the
credibility of the plaintiff's seizure frequency claims.
      The ALJ was also critical of Dr. Reagan's opinion that on average the
plaintiff may miss about four days of work per month because Dr. Reagan did
not describe what he thinks would prevent the plaintiff from going to work.
Filing 10-7 at 53. However, what the ALJ characterized as Dr. Reagan's
opinion, was actually just Dr. Reagan's checkmark next to a box on a form
provided by the agency. The question on the form asked Dr. Reagan to
"estimate, on the average, how many days per month your patient is likely to
be absent from work as a result of the impairments or treatment." Thus, the
agency's question supplied the explanation the ALJ believed was missing—the




                                        27
plaintiff's absence from work was to be the result of his impairments or
treatment. The form did not request any further explanation from Dr. Reagan.
      The ALJ disputed Dr. Reagan's response regarding the plaintiff's
postictal symptoms. Dr. Reagan indicated that the plaintiff experienced
postictal symptoms of confusion, severe headaches and exhaustion, that these
symptoms lasted for two to three hours after a seizure, and that the plaintiff
would need to rest for four to six hours after a seizure. Filing 10-7 at 51. The
ALJ discounted Dr. Reagan's response because it appeared to be based on the
plaintiff's subjective complaints, and because there was no documentation in
the Douglas County Clinic records regarding "such extensive postictal
symptoms." Filing 10-2 at 25.
      Again, the ALJ may discount the plaintiff's subjective complaints, but
only if they are inconsistent with the evidence as a whole. Bryant 861 F.3d at
782. The record in this matter is not inconsistent with Dr. Reagan's response.
The emergency room records indicated that the plaintiff presented as confused,
both at the scene and in the emergency room. See filing 10-7 at 31, 55. These
same records indicated that the plaintiff spent nearly three hours in the
emergency room before being released. Dr. Reagan observed and documented
one of the plaintiff's blackout seizures on November 20, 2017. Filing 10-8 at 13.
Dr. Reagan reported that the plaintiff was not responsive, but after
approximately five minutes, began responding to his name and yes/no
questions. Over the next thirty minutes, the plaintiff's awareness increased
until it was back to normal. Still, Dr. Reagan did not allow the plaintiff to take
a bus back to where he was staying, but had the staff call someone to come and
pick the plaintiff up. Substantial evidence and good reasons do not support the
conclusion that Dr. Reagan's response regarding the plaintiff's postictal
symptoms was inconsistent with the evidence as a whole.


                                       28
      Instead of relying on the responses from Dr. Reagan, the plaintiff's most
recent treating physician, the ALJ found the opinions of the state agency
reviewing physicians persuasive. Filing 10-2 at 24. Even if the ALJ's
conclusions regarding Dr. Reagan are not supported by substantial evidence,
or inconsistent with the record as a whole, the ALJ may still rely on the
opinions of the agency physicians if those opinions are supported by
substantial evidence. If substantial evidence supports the outcome resulting
from the ALJ's conclusions, then that outcome will not be reversed, even if
substantial evidence supports a different result. Stormo v. Barnhart, 377 F.3d
801, 805 (8th Cir. 2004).
      The Court, however, finds that the agency physicians' opinion regarding
the plaintiff's noncompliance with medical treatment recommendations, and
findings regarding the plaintiff's workplace limitations, are not supported by
substantial evidence. The agency physicians uniformly accepted the analysis
and conclusions provided by the agency's disability examiner. The disability
examiner concluded that the plaintiff was not disabled, and that his seizures
were due to noncompliance issues. Filing 10-3 at 5. She recommended that the
plaintiff's employment should be limited by seizure precautions only, and that
no other significant limits were necessary. From this, the ALJ concluded that
the plaintiff had no exertional limitations, and only non-exertional limitations
of no work that requires exposure to hazards such as unprotected heights, or
work near dangerous, unguarded, or moving machinery, or work that required
operating motor vehicles. Filing 10-2 at 19.
      The disability examiner and agency physicians' reports do not consider
whether the plaintiff's deemed noncompliance was the result of his inability to
afford the cost of medical treatment and prescription medication. Tang, 205
F.3d at 1086 ("[I]nability to afford medication cannot be used as a basis for


                                      29
denial of benefits"). Nor did the ALJ make a finding regarding whether the
plaintiff's reported noncompliance with the prescription medication treatment
recommendations was deliberate, or because of an inability to afford the
medication. Further, no treating physician or agency physician opined that the
plaintiff's seizure symptoms would be alleviated or significantly controlled if
he had been compliant with treatment recommendations prior to May 2017.
Tate, 167 F.3d at 1198 (substantial evidence did not support benefits denial
when no medical evidence supported a finding that the claimant's seizures
would actually be controlled by medication).
         Significantly, the disability examiner and agency physicians were
unaware of the plaintiff's treatment beginning May 2017. The evidence is
undisputed that when the plaintiff began receiving services from the Douglas
County Clinic in May 2017, he was able to consistently obtain Keppra, and was
compliant with taking his seizure medication. In fact, the clinic's records show
that Dr. Reagan significantly increased the plaintiff's daily Keppra dosage to
2,500 milligrams, from Dr. Hughes' initial prescription of 1,000 milligrams, in
order to achieve a therapeutic level of Keppra in the plaintiff's blood. See filings
10-8 at 7, 16-17. Notwithstanding the fact that the plaintiff has been compliant
with seizure medication since May 2017, he continues to experience seizures,
with the only difference being that he now has very few grand mal seizures,
but more blackout seizures.4 Filing 10-2 at 52.
         Finally, likely in reliance on the disability examiner and agency
physicians' view that no other significant limitations were necessary, the ALJ
failed to consider the plaintiff's capacity to consistently function in the


4   The agency physicians were also unaware of the plaintiff’s September 28, 2017, emergency
room visit when he was found down on the ground at an apartment complex following a grand
mal seizure. Filing 10-7 at 55-65.

                                             30
workplace. Brown, 390 F.3d at 539 ("the ALJ's determination must be
supported by medical evidence that addresses the claimant's ability to function
in the workplace"). The medical evidence documenting the plaintiff's
emergency room visits and the petit mal seizure he suffered at the Douglas
County Clinic, demonstrate the disruption that results from a seizure. The
plaintiff's uncontradicted testimony that he currently experiences three to four
seizures per month does not render the plaintiff incapable of doing any work
whatsoever, but the issue not addressed by the ALJ's hypothetical is whether
the disruption resulting from the plaintiff's seizures could be accommodated in
a competitive labor market. See Flanery, 112 F.3d at 350 (seizure episodes
"may not be totally disruptive in a home environment, but could hardly be
accommodated in the workplace.").
      At the beginning of the hearing, the plaintiff's counsel represented that
the issue in this matter was whether the plaintiff's seizure symptoms would
require him to frequently miss work or require frequent unscheduled breaks,
and whether an employer could accommodate someone who would be
consistently absent several times each month. Filing 10-2 at 37-39. The ALJ,
however, limited his hypothetical to concerns about the plaintiff's exposure to
workplace environmental hazards. Filing 10-2 at 70. The plaintiff's counsel
asked the vocational expert to consider a worker with the ALJ's same
limitations, but who also would miss either two days or four days per month
because of seizures. The vocational expert thought that if the absences were
consistent each month, then two or three days off each month is "probably
going to lead to an issue" with employers. Filing 10-2 at 72.
      "Testimony based on hypothetical questions that do not encompass all
relevant impairments cannot constitute substantial evidence to support the
ALJ's decision. Hypothetical questions should set forth impairments supported


                                      31
by substantial evidence on the record and accepted as true and capture the
concrete consequences of those impairments." Renstrom v. Astrue, 680 F.3d
1057, 1067 (8th Cir. 2012). The ALJ accepted the fact that the plaintiff suffers
from a seizure disorder, and acknowledged that his disorder limited the
plaintiff's exposure to certain environmental hazards and precluded him from
operating motor vehicles. However, the ALJ's hypothetical did not address the
concrete consequences of the plaintiff's grand mal and petit mal seizures, the
impact of a seizure occurring while at work, or the plaintiff's capacity to be at
work and productive, day in and day out.


                                 3. APPOINTMENTS CLAUSE.
         The plaintiff raises for the first time on appeal a claim that the ALJ was
an inferior officer who, pursuant to Lucia v. SEC, 138 S. Ct. 2044 (2018),
required appointment by the President, Courts of Law, or the Commissioner.5
Consistent with Lucia, the plaintiff asks that this matter be remanded and
that a different ALJ be assigned to determine his claim for benefits.6 In
response, the Commissioner does not dispute (but also does not concede) that
Social Security ALJs are inferior officers as opposed to agency employees.


5   The Appointments Clause provides, in pertinent part, the President "shall nominate, and
by and with the Advice and Consent of the Senate, shall appoint Ambassadors, other public
Ministers and Consuls, Judges of the supreme Court, and all other Officers of the United
States, whose Appointments are not herein otherwise provided for, and which shall be
established by Law: but the Congress may by Law vest the Appointment of such inferior
Officers, as they think proper, in the President alone, in the Courts of Law, or in the Heads
of Departments." U.S. Const. Art. II § 2, cl. 2.

6   In Lucia, the matter was remanded for a new hearing before a different fact-finder. "To cure
the constitutional error, another ALJ (or the Commission itself) must hold the new hearing
to which Lucia is entitled." Lucia, 138 S. Ct. at 2055.

                                               32
Instead, the Commissioner argues that the plaintiff waived any claim
pursuant to the Appointments Clause by not timely raising the issue at the
hearing before the ALJ or to the Appeals Council.
      Appointments Clause challenges are deemed to be "in the category of
nonjurisdictional structural constitutional objections that could be considered
on appeal whether or not they were ruled upon below." Freytag v. C.I.R., 501
U.S. 868, 879-80 (1991). On remand, the plaintiff may raise a challenge to the
ALJ's appointment if he so elects. It will be up to the Commissioner whether
to have the previous ALJ preside, or whether it would be prudent to assign a
different ALJ and avoid any later challenge that may arise pursuant to Lucia.


                                III. CONCLUSION
      The ALJ's denial of benefits is not supported by substantial evidence on
the record as a whole. This matter is remanded for findings regarding the
intensity, persistence, and limiting effects of the plaintiff's seizure condition on
his residual functional capacity, with particular consideration given to the
plaintiff's capacity "to perform the requisite physical acts day in and day out,
in the sometimes competitive and stressful conditions in which real people
work in the real world." Tang, 205 F.3d at 1086.


      IT IS ORDERED:

      1.    The    Clerk   of   the   Court    is   directed   to   substitute
            Commissioner of Social Security Andrew M. Saul as the
            defendant.


      2.    McClinton's motion for reversal of the Commissioner's final
            decision (filing 13) is granted.


                                        33
3.   The Commissioner's motion to affirm the Commissioner's
     final decision (filing 17) is denied.


4.   The Commissioner's decision is reversed.


5.   This matter is remanded back to the ALJ pursuant to
     sentence four of 42 U.S.C. § 405(g) for further consideration
     consistent with this Court's Memorandum and Order.


6.   A separate judgment will be entered.


Dated this 18th day of December, 2019.


                                      BY THE COURT:


                                      John M. Gerrard
                                      Chief United States District Judge




                                 34
